UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7179



DAVID L. CARTER,

                                           Petitioner - Appellant,

          versus


ORINDA EVANS; KATHLEEN HAWK SAWYER, Custodian;
WILLIAM H. HARPER; ARTHUR F. BEELER; CFO-FMC
BUTNER; STATE OF NORTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-02-423-1)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Carter, a federal prisoner, appeals the district

court’s order adopting the recommendation of the magistrate judge

and dismissing without prejudice his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Carter v. Evans, No. CA-02-423-1 (M.D.N.C. June 28,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2